DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 13-19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Brien (US Patent Re36,664).  
Regarding claims 1, 4, 5, 17 and 19,  O’Brien teaches a cutting assembly for cutting a workpiece, in this case, an animal carcass.  More specifically, the apparatus teaches a support frame 126 assembly or frame as seen in Figure 4A, a first cutting tool 201 coupled to the support frame and adapted to cut the workpiece along a first cutting plan, and a second cutting tool 203 coupled to the support frame and adapted to cut the workpiece along a second cutting plane. The first 201 and second 203 cutting tools include cutting planes defining an inner angle therebetween.  See Figure 12.  The cutting tools can be independently movable with one another. The device uses a water jet to cut the workpiece or meat.

Regarding claims 2 and 3, the manipulator 116, 132, 140, as seen in Figure 4A which allows for horizontal, lateral and vertical movements in addition to pivoting movements.
As for claim 6, the second cutting tool about a first axis 138 can adjust the size of a bevel-like cut.
As for claim 13, the rotatable axis 146, 138, 156 can change an orientation of each cutting plane with respect to the workpiece.  Regarding claim 14, member 148 allows the cutting tools to be offset with respect to one another.
As for claim 15, an elongated bridge (unnumbered) moves in the direction 143 which allows extension over the workpiece.
Regarding claim 16, the manipulator is a robotic arm in that the arm can be guided via a control system.
				Response to Amendment
Applicant's arguments filed 09-21-2022 have been fully considered but they are not persuasive in light of the amendments made by the Applicant.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643